DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter et al. (US 2014/0261486).
Claim 1. Potter et al. discloses a smoking article 500 comprising a shell 510 having a mouth end 511 and an opposed distal end 512. The article 500 includes a filter material 600 (such as cellulose acetate or polypropylene) in (see, e.g., FIG. 4A), engaged with (see, e.g., FIG. 4B), or otherwise associated with the mouth end 511 thereof, for example, to increase the structural integrity thereof and/or to provide filtering capacity, if desired, and/or to provide resistance to draw. In some instances, the filter material 600 may be configured to provide an enhancing effect on the vapor/aerosol drawn through the mouth end 511. For example, in some aspects, the filter material 600 may include a flavorant, medicament, or other inhalable material, implemented in a suitable manner so as to selectively direct the same into an air stream to be inhaled by a user along with the aerosol precursor or vapor precursor material ([0080]; Figures 4a 
Claim 3. Potter et al. discloses that the filter is configured to include a separate heating element (aerosol heating unit) configured and disposed to interact with the vapor-enhancing element 620 so as to, for example, facilitate release of the vapor enhancement (i.e., a flavorant) into the filter material 600 ([0097]).
Claims 4 and 5. Potter et al. discloses that the heating element in the vapor-enhancing element 620 may heat the filter element housing (part of the mouth tip) to a temperature between about 25°C and about 60°C ([0092]).
Claim 6. Potter et al. discloses that the shell 15 of the smoking article 10 includes an aluminum foil layer laminated to one surface of the shell ([0064]).
Claim 7. Potter et al. discloses that the mouth end 511 comprises filter material 600 which is detachable from the shell 510 ([0080]; Figure 4b).
Claim 8. Potter et al. discloses that the smoking article comprises a control body 80 which includes the control component 20, flow sensor 30, and battery 40. Air intake 17 is positioned such that air drawn through the intake sufficiently contacts the flow sensor 30 to activate the sensor. A receptacle 60 also is included at the proximal attachment end 13 of the control body 80 and extends into the control body projection 82 to allow for ease of electrical connection with the resistive heating element 50 when the cartridge 90 is attached to the control body ([0029]-[0030]; [0074]; Figure 3). The article can be wired with an electrical circuit such that the control component 20 delivers, controls, or otherwise modulates power from the battery 40 for energizing the resistive heating element 50 according to one or more defined algorithms, such as already described above. Such electrical circuit can specifically incorporate the flow sensor 30 such that the article 10 is only active at times of use by the consumer ([0066]).
Claims 9 and 10. Potter et al. discloses that the aerosol precursor material may comprise glycerol, propylene glycol, water, nicotine, and one or more flavors ([0051]).
Claim 12. Potter et al. discloses that the smoking article comprises a battery 40 and control component 20 which delivers, controls, or otherwise modulates power from the battery 40 for energizing the resistive heating element 50 ([0066]). The smoking article further comprises a filter material 600 (such as cellulose acetate or polypropylene) ([0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (US 2014/0261486) in view of Li et al. (US 2016/0324216).
Claim 11. Potter et al. discloses the apparatus of claim 1 but does not explicitly disclose that the aerosol-generating substrate comprises a gel type material or a solid content type material. 
Li et al. discloses a non-combustible smoking device (abstract) including a pre-vapor formulation which is a material or combination of materials that may be transformed into a vapor. For example, the pre-vapor formulation may be a liquid, solid and/or gel formulation including, but not limited to, water, beads, solvents, active ingredients, ethanol, plant extracts, natural or artificial flavors, and/or vapor formers such as glycerine and propylene glycol. The pre-vapor formulation may include a tobacco element including volatile tobacco flavor compounds which are released upon heating. When the tobacco element is in the pre-vapor formulation the physical integrity 
Li et al. discloses that pre-vapor formulations may include liquid, solid, and/or gel components and that such compositions act to preserve the physical integrity of a tobacco element in the formulation. It would have been obvious to one of ordinary skill in the art before the effective filing date that the aerosol-generating substrate be modified to include a gel or solid component as taught by Li et al. 

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. Applicant argues that the vapor-enhancing element 620 of Potter is configured to heat to release flavorant into the filter material 600, not to heat the generated aerosol. Examiner notes that the vapor-enhancing element 620 is located along the flow path of the aerosol from the resistive heating element 50 (atomizer) to the mouth end 511. Thus, the generated aerosol would necessarily be further heated to some extent by the vapor-enhancing element 620 as it passes through the housing 630 to the mouth end 511.
Applicant also argues that Potter does not disclose that the vapor-enhancing element 620 heats the generated aerosol when the generated aerosol is inhaled by a user. Examiner argues that Potter teaches the housing 630 may be configured to form an electrically-conductive connection between the vapor-enhancing element 620 and the control body portion 506. The conductive element of the housing may extend into electrical engagement with the vapor-enhancing element so as to be capable of 
Applicant further argues that Potter does not teach the aerosol heating unit between the liquid cartridge and the mouth tip, since the vapor-enhancing element 620 is located within housing 630 (mouth tip comprising a filter unit). Examiner disagrees, as claim 1 requires that the aerosol heating unit is on a flow path, the flow path being between the liquid cartridge and the mouth tip. Vapor-enhancing element 620 is located within housing 630, but is also located along a flow path which extends from the liquid cartridge to the end of housing 630 (mouth tip).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747